Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an 
Election/Restrictions
Claims 1-13 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 14-23, directed to the process of making or using an allowable product and a related invention, previously withdrawn from consideration as a result of a restriction requirement, claims 14-23 hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 06/15/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tracey teaches an electrically powered machine which includes an enclosure and frame 12 with an electric motor 78 supported on the frame; an electrical power supply cord 20 with a plug 22 for providing electric power to the electric motor, and a two position, on and off, selectively moveable member 29 for actuating the machine, which interacts with a switch 52 on 64 of the frame but does not disclose the selectively movable member which actuates the machine to include a cord hold adapted to 
Hoffman teaches an electrically powered machine which includes an enclosure and frame 102 with an electric motor supported within the frame; an electrical power supply cord 150 with a plug on 110 for providing electric power to the electric motor, a cord hold 204 with the area adjacent 122 on the frame adapted to retain the electrical power supply cord, and a two position, on and off, selectively moveable member 108 for actuating the machine, but does not disclose the selectively movable member which actuates the machine to include a cord hold adapted to retain the electrical power supply cord when the selectively movable member is at the first position and release the cord when the member is at the second position as called for in claim 1 and paraphrased in claims 14 and 23.
Gobright IV teaches an electrically powered machine which includes an enclosure and frame 12, 14 with an electric motor 30 supported on the frame and an electrical power supply cord 54, 63 with a plug on for providing electric power to the electric motor with the frame including a hook for a cord hold 48 or 65 but does not disclose a selectively movable member which actuates the machine to include a cord hold.
Arechaga teaches a motor operated cord reel with an activation switch for controlling power to an electrically powered machine. 
Baba and Upton teach other cord reels with activation switches for controlling power to an electrically powered machine.
Silverman teaches a motorized drain cleaning machine with a control lever 44. 
Rutenberg, Hale and Feduke teach a motorized drain cleaning machines with an enclosures and frames.
Irwin teaches a motorized drain cleaning machine with a control lever 56.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J CASIMER JACYNA whose telephone number is (469)295-9095.  The examiner can normally be reached on Mon.-Fri. 7:30AM-4:30 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 
/J C Jacyna/Primary Examiner, Art Unit 3754